Name: 76/906/EEC: Commission Decision of 3 December 1976 amending Decision 73/306/EEC relating to the setting up of a Consumers' Consultative Committee
 Type: Decision
 Subject Matter: consumption;  politics and public safety;  EU institutions and European civil service
 Date Published: 1976-12-10

 Avis juridique important|31976D090676/906/EEC: Commission Decision of 3 December 1976 amending Decision 73/306/EEC relating to the setting up of a Consumers' Consultative Committee Official Journal L 341 , 10/12/1976 P. 0042 - 0042 Greek special edition: Chapter 15 Volume 1 P. 0145 Spanish special edition: Chapter 15 Volume 1 P. 0237 Portuguese special edition Chapter 15 Volume 1 P. 0237 COMMISSION DECISION of 3 December 1976 amending Decision 73/306/EEC relating to the setting up of a Consumers' Consultative Committee (76/906/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 3 of Commission Decision 73/306/EEC of 25 September 1973 relating to the setting up of a Consumers' Consultative Committee (1), provides that six seats shall be attributed to the European Confederation of Trade Unions (CES), to the European Organization of the World Confederation of Labour (EO-CMT) and to the Liaison Office of the ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail (CGT) - Confederazione generale del Lavoro (CGIL); Whereas two of these organizations no longer exist, namely the EO-CMT which held its dissolution meeting on 31 May 1974, and the Liaison Office of the CGT-CGIL which was dissolved on 7 November 1974, following the entry of the CGIL into the CES; Whereas Article 1 of the said Decision provides that the Committee shall be composed of representatives of the European consumer organizations ; whereas the said Decision should accordingly be amended, HAS DECIDED AS FOLLOWS: Article 1 Article 3 of Commission Decision 73/306/EEC is hereby amended as follows: "The Committee shall be composed of 25 members. The seats are attributed as follows: - three to the European Office of Consumer Unions (BEUC), - three to the Committee of Family Organizations for the European Communities (Coface), - three to the European Community of Consumer Cooperatives (Euro-Coop); - six to the European Confederation of Trade Unions (CES), - 10 to the other individuals specially qualified in consumer affairs." Article 2 This Decision shall enter into force on 3 December 1976. Done at Brussels, 3 December 1976. For the Commission Carlo SCARASCIA MUGNOZZA Vice-President (1)OJ No L 283, 10.10.1973, p. 18.